Appellate Case: 21-9595    Document: 010110647205        Date Filed: 02/18/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 18, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 THE SECRETARY, UNITED STATES
 DEPARTMENT OF HOUSING AND
 URBAN DEVELOPMENT, on behalf of
 Denver Metro Fair Housing Center,

       Petitioner,

 v.                                                         No. 21-9595
                                                    (HUD No. 19-AF-0187-FH-019)
 DAVID B. WELCH, et al.,                           (Department of Housing & Urban
                                                           Development)
       Respondents.
                          _________________________________

                               ORDER AND JUDGMENT
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

       Petitioner, the Secretary of the U.S. Department of Housing and Urban

 Development (“HUD”), filed a Petition for Enforcement of Agency Order under the Fair

 Housing Act (“FHA”), 42 U.S.C. §§ 3601-3619, on November 16, 2021. Respondents

 were served with the Petition and related documents on January 8, 2022, and were

 ordered to respond and enter their appearances by January 31, 2022. To date,

 Respondents have not responded to the Petition or entered their appearances.

       IT IS ORDERED:

       The Petition for Enforcement of Agency Order is GRANTED.
Appellate Case: 21-9595      Document: 010110647205         Date Filed: 02/18/2022      Page: 2



          Pursuant to 42 U.S.C. § 3612(k)(1), Respondents are hereby directed to comply

 with all terms of the attached Initial Decision and Consent Order (“Consent Order”)

 entered by the administrative law judge, with the following modifications and additional

 terms:

          1. Within 60 days of entry of this Order and Judgment, Respondents must provide

 proof to Petitioner that the remaining $300 owed to Denver Metro Fair Housing Center

 (“DMFHC”) was delivered to the following address:

                              Denver Metro Fair Housing Center
                                    c/o Veronica Barela
                                3280 Downing Street, Suite B
                                  Denver, Colorado 80205

          2. Within 60 days of entry of this Order and Judgment, each Respondent is ordered

 to provide Petitioner and counsel for Petitioner a declaration in compliance with 28

 U.S.C. § 1746 certifying that:

          a. Respondent has read the Consent Order;

          b. Respondent understands the term of the Consent Order, and in particular, that

 Respondent has read and understands Respondent’s continuing obligations under

 Paragraphs 25 through 31 of the Consent Order; and

          c. Respondent intends to comply with Paragraphs 25 through 31 for the duration of

 the three-year term of the Consent Order.

          3. Under Paragraph 36 of the Consent Order, the Effective Date is modified to be

 the latest date of Respondents’ first submission to Petitioner of the following documents:

 a) the Advertising Log under Paragraph 27 of the Consent Order; b) the Inquiry Log


                                                  2
Appellate Case: 21-9595    Document: 010110647205       Date Filed: 02/18/2022    Page: 3



 under Paragraph 28 of the Consent Order, or c) the Tenant Log under Paragraph 29 of the

 Consent Order.


                                            Entered for the Court
                                            CHRISTOPHER M. WOLPERT, Clerk


                                            By: Candice Manyak
                                                Counsel to the Clerk




                                               3
Appellate Case: 21-9595        Document: 010110647205            Date Filed: 02/18/2022           Page: 4




                            UNITED STATES OF AMERICA
                    DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
                           OFFICE OF HEARINGS AND APPEALS


  The Secretary, United States Department
  of Housing and Urban Development, on
  behalf of:

  DENVER METRO FAIR HOUSING CENTER,

                                Complainant,                          19-AF-0187-FH-019

                                v.

  DAVID B. WELCH, JOHN H. WELCH, and
  RUTH E. WELCH

                                Respondents.




                         INITIAL DECISION AND CONSENT ORDER



  I.     FACTUAL AND PROCEDURAL BACKGROUND

          On March 29, 2019 the complainant, Denver Metro Fair Housing Center
  ("Complainant"), filed a complaint with the U.S. Department of Housing and Urban
  Development ("HUD") alleging that Respondents John H. Welch ("Respondent J. Welch"),
  David B. Welch ("Respondent D. Welch"), and Ruth Welch ("Respondent IL Welch"),
  (collectively "Respondents"), discriminated against families with children in violation of
  the Fair Housing Act, 42 U.S.C. § 3601 et seq. (the "Act"). The Complaint was
  amended on April 25, 2019 to add Respondent D. Welch as an additional owner,
  Respondent R. Welch as the owner's agent, and to correct the property address.
          HUD determined that there was reasonable cause to believe that discriminatory
  housing practices had occurred based on familial status. On August 15, 2019, HUD issued a
  Charge of Discrimination (the "Charge") pursuant to a Determination of Reasonable Cause
  that the Act had been violated.
          None of the parties involved in this matter have elected to have their claims decided
  in a civil action. An administrative hearing was scheduled to commence on February 4,
  2020. To date, there has been no factual finding or adjudication with respect to any matter
  alleged by the Charging Party or Complainant. The parties have entered into this Initial
  Decision and Consent Order ("Consent Order") to avoid the risks, expenses, and burdens of
Appellate Case: 21-9595        Document: 010110647205              Date Filed: 02/18/2022           Page: 5



   litigation and to voluntarily resolve the claims in the Charge of the Respondents' alleged
   violations of federal fair housing laws. Respondents deny that they violated the Act as
   alleged in the Charge but agree to settle the claims in the underlying action strictly for the
   purpose of avoiding the costs and uncertainty of litigation. The entry of this Consent Order
   shall not be deemed as an admission of fault or liability by Respondents, and Respondents
   expressly deny any such fault or liability.



  II.     GENERAL PROVISIONS

    1.    The parties acknowledge that this Consent Order is a voluntary and full resolution of the
          disputed complaints. No party has been coerced, intimidated, threatened, or in any way
          forced to become a party to it.

    2.    The parties acknowledge that the terms set forth herein are contractual and not merely a
          recital of the parties' intentions. The parties acknowledge that they have read and fully
          understand the significance of the provisions of this Consent Order and their obligations
          hereunder.

    3.    The parties agree that in the interest of a prompt conclusion of this matter, the execution
          of this Consent Order may be accomplished by the parties' signatures on separate pages
          of this Consent Order, with the original executed Signature Pages to be attached to the
          body of the Cofisent Order to constitute one document.

    4.    The signature of the parties to this Consent Order may be executed by way of electronic
          means and shall be deemed to be an executed and admissible Consent Order for all
          purposes as may be necessary under the terms of this Consent Order.

    5.    The parties agree the Charging Party will file a Joint Motion for Issuance of Initial
          Decision and Consent Order, and the Initial Decision and Consent Order, after this
          Consent Order is executed by all of the appropriate parties.

    6.    The parties acknowledge this Consent Order will become the final agency decision 30
          calendar days from the date it is issued by the HUD Administrative Law Judge ("HUD
          ALT') or earlier, if affirmed by the Secretary within that time. 24 C.F.R. § 180.680(b)(2).

    7.    This Consent Order is binding upon Respondents, their employees, successors, agents,
          assigns, and all others in active concert with them in their residential housing operations.

    8.    This Consent Order is full settlement of all claims by the Complainant in all ways related
          to the allegations set forth, or which could have been set forth, in the subject Charge of
          Discrimination.

    9.    The parties consent to jurisdiction by the HUD's Office of Hearings and Appeals over
          the subject matter contained in the Charge and any items or issues related to the contents or
          obligations contained within this Consent Order.


                                                   2
Appellate Case: 21-9595        Document: 010110647205             Date Filed: 02/18/2022        Page: 6



    10. This Consent Order does not in any way limit or restrict HUD's authority to investigate any
        other unrelated complaints involving Respondents made pursuant to the Act, or any other
        complaints within HUD's jurisdiction which are not.addressed by this Consent Order.

    11. It is understood that this Consent Order shall be a public document.

    12. All references to "days" in this Consent Order shall mean calendar days unless otherwise
        stated.




  III.   BACKGROUND



                                                Parties

   13.   According to its published mission statement, Complainant is a non-profit fair housing
         organization "dedicated to eliminating housing discrimination and promoting housing
         choice for all people through education, advocacy, and enforcement of fair housing law."
         Complainant's services include promoting equal access to housing for families with
         children throughout Colorado, including Gunnison County where the Subject Property is
         located.

   14.   The property, known as the Westwood Cove Condominiums (the "Subject Property"), is
         located at 1412 West Gunnison Avenue, Gunnison, Colorado 81230. The Subject
         Property is a "dwelling" within the meaning of the Act. 42 U.S.C. § 3602(b).

   15.   Respondent J. Welch and Respondent D. Welch are the owners of record; Respondent
         R. Welch is currently the owner's agent responsible for managing the Subject Property.

                                      Complainant's Complaint

   16.   Complainant alleges that Respondents made unavailable and/or denied dwellings to
         families with children. Complainant also alleges that Respondents made statements
         involving the rental of a dwelling unit that indicated a preference to not rent to families
         with children.



  W.     RELIEF FOR COMPLAINANT

   17.   Respondents shall pay a total of $800 to Complaints as follows:

          a.    Within 20 days of the Effective Date of this Consent Order, Respondents shall
                make a payment of $200 to Complainant.


                                                  3
Appellate Case: 21-9595        Document: 010110647205            Date Filed: 02/18/2022         Page: 7




           b.    Respondents shall make six additional payments of $100. Payments will be
                 made in the amount of $100 every 30 days after the initial payment of $200.

           c.    All payments shall be made by money order, cashier's check, or certified check
                 payable to "Denver Metro Fair Housing Center" sent via overnight delivery or
                 certified mail, return receipt requested to:             - -


                                         Denver Metro Fair Housing Center
                                               do Veronica Barela
                                              3280 Downing Street
                                             Denver, Colorado 80205




  V.      RELIEF IN THE PUBLIC INTEREST


                                    Injunction from Discrimination

    18. Respondents and Respondents' agents, employees, successors, members, assigns, and
        all other persons in active concert or participation with them, are hereby enjoined from:

           a.    Discriminating in the sale or rental, or otherwise making unavailable or
                 denying, a dwelling to any buyer or renter because of familial status, as
                 proscribed by the Fair Housing Act, 42 U.S.C. § 3604(a);

           b.    Discriminating against any person in the terms, conditions, or privileges ea
                 sale or rental of a dwelling, or in the provision of services or facilities in
                 connection with such dwelling, because of familial status, as proscribed by the
                 Fair Housing Act, 42 U.S.C. § 3604(b);

           c.    Making, printing, or publishing, or causing to be made, printed, or published
                 any notice, statement, or advertisement, with respect to the sale or rental of a
                 dwelling that indicates any preference, limitation, or discrimination based on
                 familial status, as proscribed by the Fair Housing Act, 42 U.S.C. §3604(c).

           d.    Maintaining any rules or policies or issuing any documents to owners,
                 occupants, potential buyers or renters, or the public that suggest that families
                 with children are unwelcome at the Subject Property or which otherwise




                                                   4
Appellate Case: 21-9595            Document: 010110647205               Date Filed: 02/18/2022    Page: 8




                     conflict with the spirit and goal of this Consent Order, which is to make
                     housing available to families with children.

               e.    Attempting to qualify the Subject Property as housing for older persons for the
                     term of this Consent Order.


                    Adoption, Dissemination, and Public Notice of Familial Status Policy

      19. Within 10 days of the Effective Date of this Consent Order, Respondents shall take the
          following additional steps to notify residents and the public of the Non-Discrimination
          Policy and that families with children are welcome to reside at the Subject Property:

             a.      Policy Distribution: Respondents shall provide a copy of the Non-
                     Discrimination Policy to all applicants and tenants of the Subject Property. See
                     Appendix A.


             b.      Brochures: Respondents shall make readily available in their offices to all
                     applicants, tenants, and visitors fair housing informational brochures approved
                     by HUD1.

             c.     Fair Housing Posters: Respondents shall conspicuously display Fair Housing
                    posters, form HUD-928.1 (6/2011)2, inside the rental office of the Subject
                    Property, or any other portion of the Subject Property used by Respondents to
                    conduct business, and in all common areas. All posters shall be at least 8.5 by
                    11 inches in size.

      20. New Agents and Employees: During the term of this Consent Order, within 30 days of
          each new agent or employee becoming involved in showing, renting, or managing units
          at the Subject Property, Respondents shall provide a copy of this Consent Order and the
          Non-Discrimination Policy to such persons.

                                               Education and Training

      21. Training: Within 90 days of the Effective Date of this Consent Order, Respondent R..
          Welch and all managers, agents, and employees involved in the showing, renting, or
          management at the Subject Property shall undergo training on the Fair Housing Act,
          with special emphasis on discrimination based on familial status. Should another
          individual become involved in the showing, renting, or management at the Subject
          Property during the term of this Consent Order, that individual shall undergo training

  1 An example of a brochure approved by HUD can be found at:
  httos://www.hud.govisites/documents/FHEO BOOKLET ENG.PDF
  2   The poster may be downloaded from HUD's website at
  httn://portal.hud.gov/hudportal/docurnents/huddoc?id=Fair Housing Poster Eng.ndf


                                                           5
Appellate Case: 21-9595       Document: 010110647205            Date Filed: 02/18/2022       Page: 9



         on the Fair Housing Act, with special emphasis on discrimination based on familial
         status, within 30 days of becoming involved. All training must be at least four hours in
         length and shall be conducted by an independent, qualified third party identified by
         Respondents and approved in advance by HUD. Any expenses associated with this
         training shall be borne by Respondents.

    22. Training Certificate: Respondents shall obtain from the trainer or training entity
        certificates of attendance signed by each individual who attended the training. The
        certificates shall include the name of the course, the date the course was taken, the
        subject matter covered in the course, and the length of the course or time within which
        the course was completed. Copies of all certificates must be provided to HUD within
        15 days of completing training.

                                         Affirmative Advertising

    23. Advertising Language: Upon the effective date of this Consent Order, Respondents
        shall ensure that all advertisements related to the Subject Property conspicuously
        include the phrase "families with children welcome to apply" in a font size that is at
        least as large as the other text in the advertisements.

                                            Website Changes

    24. Within 15 days of the Effective Date of this Consent Order, Respondents shall remove
        the phrase "adult condominium community" from the westwoodcove.com website.

                                     Reporting and Record Keeping

    25. Other Fair Housing Discrimination Complaints: During the term of this Consent Order,
        Respondents shall notify HUD of any formal complaint filed against them with a local,
        state, or federal agency regarding equal opportunity or discrimination in housing within
        10 days of receipt of any such complaint. Respondents shall provide a copy of the
        complaint with the notification to HUD. Respondents shall also promptly provide HUD
        with all information HUD may request concerning any such complaint and its actual or
        attempted resolution.

    26. Waitlists: Within 30 days of the Effective Date of this Consent Order, Respondents
        shall provide to HUD all waitlists, ranking, or ordering of preference of prospective
        tenants currently in use.

    27. Records of Advertising Efforts: Upon the effective date of this Consent Order,
        Respondents shall maintain an Advertising Log of all advertisements, including verbal
        or "word of mouth" advertisements, relating to the Subject Property.


            a.    The Advertising Log shall include the date, method, place of advertisement,
                  a complete copy of the advertisement, and the unit number that is being



                                                 6
Appellate Case: 21-9595       Document: 010110647205             Date Filed: 02/18/2022         Page: 10




                    advertised. If the advertisement is verbal, the record shall include a
                    description of the content of the verbal communication and note all persons
                    to whom the communication was made.

             b.     The Advertising Log shall be provided to HUD every 180 days, with the first
                    Advertising Log provided 30 days from the Effective Date of this Consent
                    Order. If no advertisements were made during the applicable reporting
                    period, Respondents shall provide a notice to HUD stating such.


     28. Records of Rental Inquiries and Applicants: Respondents shall maintain an Inquiry Log
         of all rental inquiries and applications, both formal and informal, for the Subject
         Property.


            a.      The Inquiry Log shall include the inquiring individual's name, address,
                    phone number, household size, number and ages of children in the
                    household, and the unit number for which they are applying. If an individual
                    declines to provide any requested information, Respondents shall note this
                    refusal in the Inquiry Log.

            b.      The Inquiry Log shall also include a record of any waitlists, ranking, or
                    ordering of preference of prospective applicants and tenants used by
                    Respondents.

            c.      The Inquiry Log shall be provided to HUD every 180 days, with the first
                    Inquiry Log provided within 30 days of the Effective Date of this Consent
                    Order. If Respondents received no rental inquiries or applications during the
                    reporting period, Respondents shall provide a notice to HUD stating such.


    29. Records of Tenants: Respondents shall maintain a Tenant Log recording all
        tenants who reside at the Subject Property.

                  The Tenant Log shall include each individual's name, address and unit
                  number, phone number, household size, and number and ages of children in
                  the household.

                  The Tenant Log shall be provided to HUD every 180 days, with the first
                  Tenant Log provided within 30 days of the effective date of this Consent
                  Order. If there have been no changes to the Tenant Log during the reporting
                  period, Respondents shall provide a notice to HUD stating such.




                                                   7
Appellate Case: 21-9595         Document: 010110647205              Date Filed: 02/18/2022          Page: 11




     30. Signage and Brochures: Within 30 days of the receipt of the required signage and
         brochures from HUD, Respondent shall submit photographs showing the fair housing
         posters and brochures required by this Consent Order and a written declaration under
         penalty of perjury that it has complied with Paragraph 19 by displaying Fair Housing
         posters and brochures in the specified locations.

     31. Preservation of Records: During the term ofthis Consent Order, Respondents shall preserve
         all records relating to their obligations under this Consent Order. Representatives of HUD
         shall be permitted, upon providing reasonable notice to Respondents, to inspect and copy
         all records related to Respondents' obligations under this Consent Order.


   VI.     MUTUAL RELEASE

     32. In consideration of the execution of this Consent Order, and other good and valuable
         consideration, Complainant hereby forever waive, release and covenant not to sue
         Respondents, their successors, assigns, agents, employees and attorneys with regard to any
         and all claims, damages, and injuries of whatever nature whether presently known or
         unknown, with respect to the Complaint arising out of the subject matter of HUD Office of
         Hearings and Appeals Case Number 19-AF-0187-FH-019, HUD FHEO Case Number 08-
         19-9091-8, or which could have been filed in any action or suit arising from said subject
         matter, except for any suit that may be necessary to enforce the provisions of this Consent
         Order.

     33. In consideration of the execution of this Consent Order, Respondents hereby forever waive,
         rel       and covenant not to sue HUD, its successors, assigns, agents, employees and
         attorneys with regard to any and all claims, damages and injuries of whatever nature whether
         p      tly known or unknown, arising out of the subject matter of HUD Office of Hearings
         and Appeals Case Number 19-AF-0187-FH-019, HUD FHEO Case Number 08-19-9091-
         8, or which could have been filed in any action or suit arising from said subject matter, except
         for any suit that may be ne        to enforce the provisions of this Consent Order.



   VII.    NON-RETALIATION

     34. Respondents acknowledge that they have an affirmative duty not to discriminate under the
         Act, and that it is unlawful to retaliate against any person because that person has made a
         complaint, testified, assisted, or participated in any manner in a proceeding under the Act.
         Respondents further acknowledge that any subsequent retaliation or discrimination
         constitutes both a material breach of this Consent Order and a statutory violation of the Act.



   VIII. ADMINISTRATION




                                                      8
Appellate Case: 21-9595       Document: 010110647205               Date Filed: 02/18/2022    Page: 12




                                 Scope and Duration of Consent Order

     35. The provisions of this Consent Order shall apply to all the Respondents, their
         employees, agents, successors, and all persons acting in active concert or participation
         with them.

     36. The Effective Date of this Consent Order is the date that it becomes fmal. This Consent
         Order is entered pursuant to the Fair Housing Act, 42 U.S.C. § 3612(g)(3) and shall
         become final upon the expiration of 30 days from the date of its issuance or by
         confirmation of the Secretary within that time. See 42 U.S.C. § 3612(h).

     37. This Consent Order shall remain in effect for a period of three years from its Effective
         Date.

     38. Upon this Consent Order becoming fmal, the Charge is dismissed with prejudice and
         the HUD Administrative Law Judge shall only retain jurisdiction over the terms of this
         Consent Order and not the subject matter of the underlying Charge.

     39. The signatures of the parties to this Consent Order constitute a waiver of any right to
         withdraw their consent during the 30-day Secretarial review period and a waiver of any
         right to challenge the validity of this Consent Order at any time.

                                                  Notices

    40. All notifications and documentations of compliance with Paragraphs 26-31 and all
        correspondence shall be sent by FedEx, UPS, or U.S. Mail, certified and return receipt
        requested, to:

                                              Amy Frisk
                                         Region VIII Director
                            U. S. Dept. of Housing & Urban Development
                      Office of Fair Housing and Equal Opportunity, Region VIII
                                      1670 Broadway, 25th Floor
                                          Denver, CO 80202


        [The remainder of this page is intentionally left blank]




                                                   9
Appellate Case: 21-9595          Document: 010110647205           Date Filed: 02/18/2022      Page: 13




        SIGNATURE PAGE

        The parties acknowledge that they have read this Consent Order and they voluntarily
        sign it with a full understanding of the rights it confers and the nsibilities it
        imposes on them.




              e
        David B. Welch                                                   Date
        1412 West Gunnison Avenue # 32
        Gunnison, CO 81230




                                                                          0/ —
        John IL Welch                                                    Date
        1414 West Gunnison Avenue # 22
        Gunnison, CO 81230




    1
                                                                                — 4.3
                                          "
        Ruth E. Welch                                                    Date
        1416 West Gunnison Avenue # 21
        Gunnison, CO 81230
Appellate Case: 21-9595       Document: 010110647205            Date Filed: 02/18/2022         Page: 14




      SIGNATURE PAGE

      The parties acknowledge that they have read this Consent Order and they voluntarily
      sign it with a full understanding of the rights it confers and the responsibilities it
      imposes on them.

      COMPLAINANT:



                                                                                      - Div
                                          _ N

     Veronica Barela                                                     Date
     Acting Executive Director
     Denver Metro Fair Housing Center
     3280 Downing Street, Suite B
     Denver, CO 80205
Appellate Case: 21-9595       Document: 010110647205              Date Filed: 02/18/2022      Page: 15




      SIGNATURE PAGE

     The parties acknowledge that they have read this Consent Order and they voluntarily
     sign it with a full understanding of the rights it confers and the responsibilities it
     imposes on them.

     CHARGING PARTY:



                                                                           0/ / '/2020

     Matthew Mussetter                                                  Date
     Regional Counsel, Region VIII
     U.S. Department of Housing & Urban Development
     1670 Broadway
     Denver, CO 80202
Appellate Case: 21-9595       Document: 010110647205           Date Filed: 02/18/2022        Page: 16




     ORDER OF THE COURT

             In accordance with 24 C.F.R. § 180.450, the Administrative Law Judge shall
     accept a settlement agreement agreed to by the parties if he finds the agreement to be in
     the public interest, by issuing an Initial Decision and Consent Order. The foregoing order
     was presented to the undersigned for approval on January 22, 2020. The proposed order
     does not incorporate information such as facts or stipulations necessary for the Court to
     determine whether the settlement is "in the public interest." However, after considering
     the record in entirety, including the Charge and the Answer, the undersigned ALJ has
     independently determined that the agreement between the parties does not offend the
     public interest and is approved. All parties have given their consent and signed the
     agreement incorporated in the foregoing Consent Order, which is hereby accepted and
     issued.



     So ORDERED this 23rd day of January, 2020.




                                                  Alexander Fernandez
                                                  Administrative Law Judge
Appellate Case: 21-9595         Document: 010110647205              Date Filed: 02/18/2022           Page: 17



                                            APPENDIX A
                                  Non-Discrimination Policy
                                      Westwood Cove

            It is the policy of Westwood Cove to comply with the Fair Housing Act, 42
    U.S.C. §§ 3601, et seq., by ensuring that dwelling units are available to all persons
    without regard to race, color, national origin, religion, sex, disability, and familial status
    (the presence of children under age 18 years or being pregnant). Any prior or conflicting
    policies or statements are void. This policy means that, among other things, WestWood
    Cove, LLC, John H. Welch, David B. Welch, Ruth E. Welch, and all other owners,
    principals, agents, employees, and members must not discriminate because of familial
    status against applicants, renters, or owners in any aspect of the rental, purchase, or
    occupancy of dwellings at Westwood Cove. Westwood Cove makes all dwelling units
    available to all prospective renters and buyers without regard to familial status and does
    not interfere with anyone's use or enjoyment of the property on the basis of familial
    status. Westwood Cove and its owners, principals, agents, employees and members may
    not:

           A. Prohibit a family with children from living at Westwood Cove because of the
              presence of children in the household;

           B. Refuse to sell or rent after the making of a bona fide offer, or refuse to
              negotiate for the sale or rental of, or otherwise make unavailable or deny
              a dwelling to any person because of familial status;

           C. Discriminate against any person in the terms, conditions, or privileges of sale
              or rental of a dwelling, or in the provision of services or facilities in
              connection therewith, because of familial status, including but not limited to,
              applying fines or charging additional rent and/or fees based on the presence
              of or the number of children in a household;

           D. Make, print, or publish or cause to be made, printed or published any notice,
              statement, or advertisement with respect to the sale or rental of a dwelling that
              indicates any preference, limitation, or discrimination based on familial
              status, or an intention to make any such preference, limitation, or
              discrimination;

           E. Intimidate, coerce, threaten or interfere with any person in the exercise or
              enjoyment of, or on account of his or her having exercised or enjoyed, or
              an account of his or her having aided or encouraged any other person in
              the exercise or enjoyment of, any right under the Fair Housing Act.
Appellate Case: 21-9595             Document: 010110647205 Date Filed: 02/18/2022                             Page: 18
                                       CERTIFICATE OF SERVICE

          I hereby certify that copies of this corrected' INITIAL DECISION AND CONSENT
  ORDER issued by Alexander Fernandez, Administrative Law Judge, in HUDOHA 19-AF-0187-
  FH-019, were sent to the following parties on this 3rd day of February 2020, in the manner
  indicated:




                                                                                   ones, Staff      sistar'
  VIA EMAIL

  RESPONDENTS:

  David B. Welch
  ruth(c_vwestwoodcove.com

  John H. Welch
  ruth@westwoodcove.com

  Ruth E. Welch
  ruth@westwoodcove.com

  COMPLAINANTS' REPRESENTATIVE:

  Kevin Marchman, Executive Director
  kmarchman@dmfhc.or2

  OFFICIALS:

  William "Trey" Edwards
  U.S. Department of Housing and Urban
    Development
  trey.edwards@hud.Rov


  Kathleen M. Pennington
  kathleen.m. )ennin2ton@hud.gov


  David H. Enzel
  david.h.enzel@hud.gov




    The thirteenth page of the Initial Decision and Consent Order distributed on January 23, 2020, consisted of a blank
  signature box under a paragraph entitled "ORDER OF THE COURT" that had not actually been approved by the
  Administrative Law Judge. This page is not part of the Initial Decision and Consent Order and should not have
  been included in the January 23 issuance. This corrected copy is being issued to rectify the error.